Citation Nr: 1753173	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-06 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial 10 percent disability rating for service-connected right knee strain.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee strain.

3.  Entitlement to an initial compensable rating for service-connected right first metatarsophalangeal joint osteoarthritis.

4.  Entitlement to an initial compensable rating for service-connected left first metatarsophalangeal joint osteoarthritis.

5.  Entitlement to an initial compensable rating for service-connected tension headaches associated with traumatic brain injury (TBI) for the period from July 1, 2010 to January 31, 2017, and in excess of 30 percent therefrom.

6.  Entitlement to an initial compensable rating for service-connected hypertension.

7.  Entitlement to an initial compensable rating for service-connected chronic rhinitis.

8.  Entitlement to an initial compensable rating for service-connected chronic sinusitis.

9.  Entitlement to an initial compensable rating for service-connected erectile dysfunction (ED).


REPRESENATION

Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1987 to June 2010; he also had 4 months and 27 days of additional previous active duty. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO granted service connection for the disabilities on appeal; initial noncompensable disability ratings were assigned, effective July 1, 2010--the date VA received the Veteran's initial claim for compensation for these disabilities.  Jurisdiction of this appeal currently resides with the St. Petersburg, Florida RO.  The Veteran appealed the RO's assignment of initial noncompensable disability ratings to the service-connected disabilities on appeal to the Board.  

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the electronic record.

In November 2016, the Board remanded the appeal to the RO for additional substantive development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 

By a March 2017 rating action, the RO assigned initial 10 and 30 percent disability ratings to the service-connected left and right knee strains and tension headaches, effective July 1, 2010 (right and left knee strains) and January 31, 2017 (tension headaches).  As the currently assigned 10 and 30 initial disability ratings do not represent the highest possible benefits for the Veteran's right and left knee strains and tension headaches, respectively, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has characterized the initial rating claims with respect to these disabilities to accurately reflect the RO's actions. 

Furthermore, by an August 2017 rating action, the RO concluded that new and material evidence had not been received to reopen a previously claim for service connection for sleep apnea.  In late August 2017, VA received the Veteran's VA Form 21-0958, Notice of Disagreement (NOD), wherein the Veteran disagreed with the RO's determination with respect to this claim.  Although the RO has not yet issued a statement of the case (SOC) regarding the new and material claim, it is acknowledged in the Board's Veterans Appellants Appeals Co-Locator System (VACOLS.)  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS reflects that the Veteran's NOD has been documented and that additional action is pending at the RO, Manlincon is not applicable with respect to the above-cited new and material claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the initial rating claims on appeal, additional procedural development is required.  Specifically, to have the RO issue a Supplemental Statement of the Case (SSOC) that addresses all the evidence received at the RO prior to certification of this appeal back to the Board and since issuance of a March 2017 SSOC.  The Board further notes that although the Veteran submitted a 30-day waiver in May 2017 that included a waiver of AOJ review of any additional evidence submitted by him, some of the evidence received since the March 2017 SSOC includes those garnered by VA (i.e., VA treatment and examination reports).  There is no indication that these VA treatment records and examination reports have been cited or considered by the AOJ in any SSOC, and the Veteran's AOJ waiver does not extend to evidence obtained by the AOJ.  Therefore, on remand, the AOJ must issue an SSOC addressing the initial rating issues on appeal, to include consideration of VA evidence received into the record since issuance of a March 2017 SSOC.  See 38 C.F.R. §§19.9; 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, readjudicate the initial rating claims on appeal considering all the evidence of record obtained since issuance of a March 2017 SSOC.  If any benefit sought remains denied, the Veteran and his representative should be provided an SSOC and an appropriate period of time for response.  The appeal should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




